Citation Nr: 9932799	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-32 052A	)	DATE
	)
	)


 

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for headaches.

3.	Entitlement to service connection for residuals of burn 
scars of the left hand.

4.	Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by: Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA), Waco, Texas, Regional Office (RO), 
that denied the claims of entitlement to service connection 
for burn scars of the left hand, headaches, and PTSD.  The 
June 1997 rating decision also granted service connection for 
a facial scar evaluated as noncompensably disabling, and 
continued the noncompensable disability evaluation for 
bilateral hearing loss.  The veteran disagreed with the 
determinations and a timely notice of disagreement and 
substantive appeal were filed.

In July 1999 a personal hearing was held at the RO which was 
conducted by the undersigned Board Member.  At the personal 
hearing, the veteran formally withdrew the claim of an 
increased evaluation for a facial scar.  That issue will not 
be considered on appeal.  At the July 1999 personal hearing 
the veteran submitted additional evidence and waived 
additional consideration of the evidence by the RO.


FINDINGS OF FACT

1.	There is no competent medical evidence that the veteran 
has PTSD.

2.  Headaches are shown to be etiologically related to a head 
injury sustained during service.

3.  Medical pathology of the left hand is shown to be 
etiologically related to a left hand burn injury that was 
probably sustained during service.

4.  The veteran has level I hearing in the right ear and 
level VII hearing in the left ear.


CONCLUSIONS OF LAW

1.  The claim of service connection for PTSD is not well 
grounded. 38 U.S.C.A. §  5107(a) (West 1991).

2.  Headaches and residuals of burn scars of the left hand 
were incurred in service.
38U.S.C.A. § 1110, 5107 (West 1991); 38C.F.R. § 3.303 (1999).

3.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38U.S.C.A. §§  
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.7, 4.85, 
Diagnostic Code 6100 (1999); 4.85(f), 4.86, Diagnostic Code 
6100 (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection for PTSD is well grounded.  See 38 U.S.C.A. §  
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible." 38 
U.S.C.A. §  5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §  1110 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. §  3.303(d) 
(1999). For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R.
§  3.303(b) (1999).

Under the provisions of 38 C.F.R. §  3.304(f), service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressors actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.

As to the requirement that claims be well grounded, with 
respect to PTSD, the United States Court of Appeals for 
Veterans has discussed such claims within the context of 
medical evidence of a current disability; lay evidence of an 
in-service stressor (presumed to be credible for the purpose 
of establishing a well grounded claim), which is the 
equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between the veteran's service and 
his current PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 137 
(1997).

A VA psychological examination for PTSD was performed in 
February 1997.  He reported occasional nightmares, once 
weekly, regarding a time when his artillery placement was 
threatened and being overrun, and he saw several of his 
friends shot by rifle fire.  Psychological testing did not 
reveal any findings with respect to PTSD.  The diagnosis was 
dysthymic disorder, possibly dementia due to head trauma, and 
possible head injury.

At the November 1997 personal hearing at the RO the veteran 
testified that his combat experience had affected his ability 
to get along with people, and that he had memories that 
brought on aggressive behavior.  He also reported that his 
combat experiences affected his family relationships and that 
he had arguments with relatives. He stated that he felt 
uncomfortable in crowds.  The veteran testified that he saw 
some death and destruction during service.  He stated that 
when he was in (Vietnam) a person got killed in his unit when 
a bunker caved in on him.  The veteran testified that he was 
unable to remember anyone's name from service.  He could not 
watch war movies.  

A VA PTSD examination was performed in July 1998.  The 
veteran's service history was reported.  The veteran stated 
that he awakened at night in a sweat, but he did not know if 
he had had nightmares.  The veteran's spouse informed him 
that he jumped during his sleep and seemed to be swinging at 
someone on rare occasions.  He reported that he never lost 
sleep due to problems and he denied flashbacks.

The mental status examination revealed that the veteran was 
alert, coherent, and cooperative.  He denied hallucinations 
and he was not delusional or depressed.  He had no homicidal 
or suicidal thoughts. His fund of information was adequate.  
He was oriented times three and his judgment was considered 
sound.  The diagnosis for Axis I and II was none.  The 
examiner commented that the veteran was in Vietnam, but he 
had denied having had any traumatic experiences.  It was 
reported that the veteran had no symptoms referable to
PTSD.

A VA mental disorder examination was performed in December 
1998.  It was indicated that the veteran was requested to be 
evaluated for dementia.  It was indicated that the veteran 
did not meet any cognitive deficits to cause significant 
impairment in social or occupational functioning.

At the July 1999 personal hearing the veteran testified that 
he was not receiving any treatment for PTSD.  The veteran 
stated that he was reluctant to enroll into a PTSD program 
for fear of losing his job.  The veteran stated that he 
suffered from flashbacks of Vietnam.

It is important to note that a necessary requirement for a 
well grounded claim of service connection for PTSD is a clear 
diagnosis of the condition.  In this case there is absolutely 
no medical evidence of a PTSD diagnosis.  In the July 1998 VA 
PTSD examination, it was specifically reported that the 
veteran had no symptoms referable to PTSD.  The veteran has 
expressed his opinion that he suffers from PTSD which is 
related to his service in Vietnam.  However, he does not meet 
the burden imposed by 38 U.S.C.A. §  5107(a) merely by 
presenting his own lay testimony as has been indicated, and 
there is no medical data to support such an assertion.  The 
Board concludes that in the absence of a competent medical 
diagnosis of PTSD, the veteran's claim is not well grounded.


I. Headaches

The Board finds that with respect to service connection for 
headaches the veteran has met the necessary requirements for 
a "well grounded" claim within the meaning of 38 U.S.C.A. 
§  5 107(a).  The records reveals that there is sufficient 
evidence of an injury to the head sustained during service; 
current medical evidence of headaches; and medical evidence 
of a nexus between current headaches and an injury to the 
head sustained during service.  The veteran has presented a 
claim which is not implausible. The Board is also satisfied 
that all relevant facts have been properly developed. 38 
U.S.C.A. §  5 107(a).

Factual Background

Service records show that the veteran served in the Republic 
of Vietnam from April 1968 to April 1969.  His principal duty 
during service in Vietnam was as cannoneer and heavy truck 
driver.  The service records do not show that he received any 
combat medals, citations or awards.  The veteran's s service 
medical records are entirely negative for any complaints or 
findings referable to headaches.

In a January 1996 statement the veteran reported that during 
an enemy mortar attack he sustained injuries to his head and 
face when he was struck by an artillery gun ramming staff 
that had just been fired.  The veteran stated that the injury 
he sustained to his head was responsible for his ever-present 
headaches.

In a February 1997 VA psychological examination for PTSD, the 
veteran reported that he had headaches that did not respond 
to medication.  It was mentioned that if the veteran's 
complaints of headaches and a blow to the head could be 
corroborated by physical findings, it was possible that he 
was experiencing organic syndrome secondary to the blow on 
the head.  The diagnosis was dysthymic disorder, possible 
dementia due to head injury.

A VA neurological examination was performed in February 1997.  
It was reported that the veteran described an incident during 
service where he was under fire from the enemy.  It was 
declared that the veteran was in active combat during 
service.  The veteran reported a history of being hit in the 
right eyebrow by a "ramming" stick in 1968.  He complained 
of headaches that occurred three times a week and that lasted 
10 minutes.  The headaches began in the front and radiated to 
the back of his head.  The headaches were not considered 
prostrating except for a brief number of minutes.  There were 
no residual neurological symptoms.  The veteran was able to 
resume work after the episodes.  The diagnosis was 
intermittent headaches which the veteran claimed were related 
to being struck in the forehead while in the course of 
service.

In June 1997 the RO granted the veterans claim of service 
connection for a facial scar due to an injury in service.

A personal hearing was held at the RO in November 1997.  The 
veteran reported that his headaches began during service 
while in Vietnam when he was hit with a ramming staff.  He 
stated the injury was the same injury that caused the scar on 
his face.  The veteran acknowledged that since he was hit in 
the head with the ramming staff, he had headaches.  He stated 
that he was not receiving medical treatment for his 
headaches.  The veteran testified that during service a medic 
informed him that he was going to begin to have headaches 
subsequent to the injury.

Received in June 1998 were VA clinical records dated from 
1987 through 1989 revealing that the veteran received 
treatment for intermittent headaches.  It was reported that 
the veteran had had intermittent headaches in recent months 
with no cause found.  A CT scan of the head was normal.  An 
X-ray skull series performed in July 1998 revealed the 
veteran's report of a history of an injury to the head in 
1968.  The X-ray report revealed that the skull series was 
within normal limits.  At a July 1998 VA PTSD examination the 
veteran reported a history of an injury to the head during 
service with subsequent headaches off and on that were not 
severe enough to seek treatment.  At a July 1998 VA medical 
examination for scars it was reported that the veteran had a 
laceration of the right forehead with a residual minor scar 
and headache.

A VA neurological examination was performed in July 1998.  
The veteran reported
a history of sustaining an injury to the head during service 
with resultant moderately
Severe headaches that occurred two or three times per day and 
lasted for one half an
Hour.  He stated that he reported the headaches when he got 
out of the service in
1970.  It was indicated that a recent MRI of the brain was 
normal.  The diagnosis
was episodic tension type headache since the time of service. 

At a July 1998 VA medical examination of the brain and spinal 
cord the diagnosis was contusion to forehead with recurring 
headaches.  In December 1998 a staff psychiatrist indicated 
that while the veteran was hit in the head during service, he 
did not lose consciousness, he receive sutures and went back 
to work.  The physician stated that there was no supportive 
evidence to afford a diagnosis of dementia.

A personal hearing was held at the RO in July 1999, performed 
by the undersigned Board Member.  The veteran testified that 
he used over-the-counter medications for his headaches.  He 
stated that he had not missed any work due to his headaches.  
He testified that he had had headaches since service in 
Vietnam.  The veteran stated that the first time he saw a 
physician for the headaches was in 1970.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §  1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. §  3.3 03(b) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

The veteran asserts that he has headaches that are the result 
of an injury incurred during service when he was struck in 
the eyebrow by an artillery gun component.

The record shows that the veteran's service medical records 
are negative for any complaints or findings referable to 
headaches, and the first evidence of headaches is shown in 
1996, approximately 26 years subsequent to his service 
discharge. However, as noted previously 38 C.F.R. §  3.303(d) 
provides that service connection may be granted after 
discharge when all of the evidence establishes that a disease 
was incurred in service.  It is noteworthy that the RO has 
granted service connection for residuals of a facial scar, 
due to the same injury the veteran asserts caused his 
headaches.  This fact along with the veteran's testimony, 
which is credible and consistent, seems sufficient to concede 
service incurrence and is certainly sufficient for well 
groundedness purposes pursuant to 38 U.S.C.A. §  5 107(a).  
Further, there is also medical evidence that etiologically 
links the service connected facial scar and the veteran's 
headaches. In July 1998 a VA physician, after review of the 
medical records, opined that the service-connected laceration 
of the right forehead was with residual minor scar and 
headaches.  The opinion is more that a bare transcription of 
lay history.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
It is important to note that in this case there is no medical 
evidence to the contrary, and the Board may only consider 
independent medical evidence to support its findings. Colvin 
v. Derwinski, 1 Vet. App.171 (1991).

In conclusion, all of the evidence tends to show that the 
veteran's current headaches are related to the injury to the 
head and facial scar that he sustained during service.  The 
weight of the evidence is in favor of the veteran's claim and 
service connection for headaches is warranted.


II. Residuals of Burn Scars of the Left Hand

The criteria necessary for a well-grounded claim pursuant to 
38 U.S.C.A. § 5107(a) has been met since there is evidence of 
a current left hand disability; evidence that the veteran 
incurred an injury to the left hand during service; and 
medical evidence that etiologically relates the veteran's 
current left hand symptoms to injury sustained during 
service.  The claim of service connection for bums of the 
left hand is well grounded.  The Board is satisfied that all 
relevant facts have been properly developed.  38 U.S.C.A. 
§ 5107(a).


Factual Background

The veteran's service medical records are negative for any 
complaints or findings referable to burns of the left hand.

Received in January 1996 are old photographs, apparently of 
the veteran, dressed in military garb near barracks and 
revealing what appears as bandages on one of his hands.

In a statement received in January 1996, the veteran reported 
that in October 1968 while in Vietnam, he sustained flash 
powder burns to his left hand while setting up a flare.  He 
stated that he was treated at the battalion field aid station 
and that he was evacuated to a rear base camp for further 
treatment.  He reported that he had enclosed two photographs 
of his hand injuries.  The veteran indicated that most of the 
burn marks on his hand had healed, but he still had pain in 
the hand at times that hindered him from having full hand 
strength.

At the February 1997 VA medical examination for burn scars 
the veteran reported a history of burns to his left hand that 
were incurred during service.  He complained of left-hand 
weakness.  The physical examination of the hand revealed some 
early degenerative changes.  It was indicated that normal-
appearing fingerprints, palm markings, and skin on the dorsum 
of the hand were inconsistent with severe burns. It was 
reported that except for the unexplained weakness the rest of 
the hand looked normal.  The diagnosis was history of left 
hand scar and burn with normal appearance of hand but 
unexplained motor weakness which currently appeared mild; 
exacerbated by symptom magnification, but fairly consistent 
with repeat strength testing.

At a personal hearing in November 1997 the veteran testified 
concerning the burns that he sustained to his left hand 
during service while setting up a flare. 

A VA neurological examination was performed in July 1998.  It 
was indicated that the veteran's medical records had been 
reviewed.  The veteran reported a history of sustaining burns 
to the left hand while holding a flare during service. 
Physical findings revealed that pinprick was diffusely 
decreased in the left hand, since the time of service.  The 
left-hand grip was slightly decreased compared with the 
right, even allowing that the veteran was right handed.  The 
diagnosis was that according with the veteran's description, 
sequela of second degree burning of the left hand after an 
incident in the service, where he had a flare which was 
burning with his left hand; normal EMG and nerve conduction 
study.  The examiner commented that the veteran described a 
burn in the left hand with decreased grip and decreased 
sensation since the time of service; if such is confirmed in 
the records, this should also be service connected.  He 
stated that however, at this point, he did not have further 
evidence to confirm service connection.  A July 1998 EMG 
revealed decreased pinprick at the left hand and forearm.  
Left-hand grip was 3/5.  Normal EMG findings were reported.

A VA medical examination for scars was performed in July 
1998.  The veteran complained of numbness of the fingers and 
achiness in the hands.  He had a noticeable left-hand 
weakness to grip and itchiness of the left hand when it was 
exposed to the sun or heat.  Physical finding revealed no 
left-hand scar.  There was slight tenderness upon palpation 
of the left hand and pain when making a fist.  It was 
indicated that the veteran had residual pain without a 
functional disability, but his symptoms were more than likely 
associated with a history of a burn in the past.

In an October 1998 addendum to the July 1998 neurology 
examination, it was indicated that repeat EMG and nerve 
conduction velocity tests did not show any evidence of 
entrapment or neuropathy.  It was indicated that the 
veteran's left-hand pain might be a sequela of the burn 
sustained in the hand in the past.

Analysis

The veteran asserts that he has weakness and pain in his left 
hand that tare the residuals of burns that he sustained to 
the left hand during service.

The service medical records are absent for any complaints or 
findings referable to burns sustained to the left hand, and 
the interim clinical record is also absent for any pertinent 
findings.  It is important to note that the veteran has 
submitted old photographs of himself, apparently taken during 
service, revealing a bandage on one of his hands.  This 
evidence is consistent with an injury to the veteran's left 
hand during service; it corroborates the veteran's credible 
and consistent testimony concerning his service incurred left 
hand injury; and as indicated previously is certainly 
sufficient to show service incurrence for purposes of a well-
grounded claim pursuant to 38 U.S.C.A. §  5 107(a).  Recent 
medical data shows that the veteran continues to complain of 
weakness, pain, and numbness of the left hand.  Furthermore, 
there is medical data that supports the veteran's assertions 
tends to show an etiological relationship between the 
veteran's left hand pathology and a service burn injury.  For 
instance in July1998 it was reported by a VA physician that 
the veteran's left hand pain was more likely associated with 
a history of a past burn.  In October 1998, a physician did 
"speculate" that the veteran's left-hand pain was sequela 
of a past left-hand burn.  There is no medical evidence that 
shows that the veteran's left hand symptoms are related to 
any other physical problem or intervening injury.  As was 
held in Colvin, the Board may only consider independent 
medical evidence to support its findings.

III.  Bilateral Hearing Loss

The clinical data of record show that the veteran has a long 
history of bilateral hearing loss.  Ina March 1987 VA ear 
nose and throat examination, the veteran's hearing was 
described as moderate high frequency hearing loss in the 
right ear, and mild falling to profound high frequency 
hearing loss in the left ear. In 1990 it was reported in VA 
audiological findings that the veteran had moderate to severe 
(hearing) loss above 2000 Hertz in the right ear and moderate 
to profound (hearing) loss in above 2000 Hertz in the left 
ear.

VA audiological testing performed in April 1997 shows that at 
500, 1000, 2000, 3000, and 4000 Hertz, the veteran's hearing 
in decibels in the right ear was 20, 20, 15, 55, and 80.  The 
average hearing in the right ear was listed as 42.  Speech 
recognition in the right ear was 98. In the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz, the veteran's hearing in 
decibels was 50, 50, 45, 90, and 110.  The average hearing in 
the left ear was listed as 73.  Speech recognition in the 
left ear was 94.  At a VA medical examination of the ear in 
April 1997 a physician opined that the veteran had mixed type 
deafness, bilateral, moderate on the right and severe in the 
left.

At the November 1997 personal hearing the veteran testified 
that his hearing was worse in his left ear. He reported that 
VA had afforded him a hearing aid, but his hearing had 
worsened.  The veteran stated that he had problems hearing 
people and that he did not like to answer phones because of 
his hearing problem.

In August 1997 VA audiological findings reported that the 
veteran had a "PE" tube in his left "TM".  It was reported 
that he had mild mixed hearing in his left ear.

A VA audiological examination was performed in July 1998.  
The veteran reported-that he used a hearing aid to some 
degree.  The audiological examination revealed 
that at 500, 1,000, 2,000, 3,000, 4,000 Hertz, the veteran's 
hearing in decibels was 40, 30, 25, 55, and 80 in the right 
ear.  In the left ear at 500, 1,000, 2,000, 3,000, and 4,000 
hertz, the veteran's hearing was 60, 60, 55, 95, and 110.  
Speech recognition scores were 94 and 92.  The diagnosis was 
a mild falling to severe sensory loss in the right ear and a 
moderate to profound mixed loss on the left.  

In a December 1998 addendum to the July 1998 VA medical 
examination, it was noted that the veteran had a significant 
sensory component to his loss bilaterally, likely due to past 
noise exposure.  It was reported that the audiological 
relationship between the conditions was that at times the 
otitis intensified the veteran's hearing loss and added to 
additional conductive components for preexisting hearing 
conditions.  The veteran's hearing loss was considered a 
result of otitis, and NOT a direct cause of otitis.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. §  1155; 38C.F.R.§ Part4.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second. To evaluate the degree of disability 
from bilateral service-connected defective hearing, the 
rating schedule establishes 11 auditory acuity levels 
designated from level 1 for essentially normal acuity through 
level 11 for profound deafness. 38 C.F.R. §§  4.85, 4.87, 
Diagnostic Code 6100-6110 (1999).

New regulations regarding evaluation of service-connected 
defective hearing became effective June 10, 1999, subsequent 
to the promulgation of a final decision on the veteran's 
claim of entitlement to an increased evaluation for bilateral 
hearing loss.  When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.
38 C.F.R. § 4.86 (1999).

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version more 
favorable to an appellant applies unless Congress provided 
otherwise, or permitted the Secretary to do otherwise, and 
the Secretary does so. Marcoux v. Brown, 10 Vet. App. 30 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Inasmuch as there has been no indication as to which version 
of the regulations might be more favorable to the veteran, 
the Board will proceed with the adjudication of the claim 
utilizing criteria in effect both before and after June 10, 
1999.

Under the old VA schedular standards, the reported test 
results from the July 1998 VA audiological evaluation show 
that the veteran's right ear hearing acuity is at level I.  
His hearing acuity in the left ear is at level II.  The 
resultant percentage evaluation for level I and level II 
hearing loss is 0 percent.  Consequently, entitlement to a 
compensable rating for bilateral hearing loss under the old 
criteria is not established.

With respect to the right ear, under the new criteria, the 
puretone thresholds at 1000,
2000, 3000, and 4000 Hertz is not 55 decibels, and at 2000 
Hertz the veteran's
hearing in decibels is not 70 or more.  In this regard the 
new requirements under
38 C.F.R. §  4.86(a)(b) for the right ear are not met.  In 
the left ear the veteran's puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more.  The average for 
the thresholds is 80, which under Table VIa is level VII 
hearing that equates to a 0 percent disability evaluation.  
To be assigned a compensable evaluation under VA schedular 
standards, the average pure tone thresholds and/or speech 
recognition scores would have to reflect more significantly 
impaired hearing than is evident in the most recent 
audiometric examination.

Based on the foregoing, it is evident that the criteria 
necessary for a compensable evaluation for bilateral hearing 
loss has not been met.  Further, this case does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, requiring consideration 
on an extraschedular basis. 38 C.F.R. §  3.32 1(b).



ORDER


Service connection for PTSD is denied.

Service connection for headaches is granted.


Service connection for residuals of burns of the left hand is 
granted.

An increased (compensable) evaluation for bilateral hearing 
loss is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals





 

